Hand, Wilkin and Carter, JJ., dissenting: We are of the opinion the decree in this case should be affirmed. If, however, it is to be reversed, we think it should be remanded to the trial court for a new trial, where the appellee can have a trial before a jury if she so desires. Osgood v. Skinner, 186 Ill. 491; Clarke v. Supreme Lodge Knights of Pythias, 189 id. 639. The question whether this court has the right to remand a cause in which a party is entitled to a jury trial, with directions, does not appear to have been raised, and that question is not discussed in the opinion filed in the case of Stiles v. Stiles, 167 Ill. 576, and while the question of the power of the Appellate Court, and not this court, to remand a case in which a party is entitled to a jury trial, with directions, was under discussion in the Osgood and Clarke cases, what was there said applies to all courts of review, and is applicable to this court as well as to the Appellate Court, and on principle we can see no difference between the pow.er of this court and the Appellate Court in that regard.